MARSHALL, C. J.
1. Motor equipment employed in motor transportation service is not required by the motor transportation act to be absolutely owned by the holder of a certificate of convenience and necessity, this being left to the discretion of the public utilities commission.
2. An application before the public utilities commission to change, extend or shorten a route or to increase or decrease the number of vehicles employed in motor transportation service under a certificate theretofore issued by the commission can only be heard by the commission in accordance with the notice required by Section 614-91, General Code.
Order reversed.
Jones, Matthias, Day, Allen, Kinkade and Robinson, JJ., concur.